United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1212
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Louis Sayles

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: June 16, 2015
                              Filed: June 18, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       At a supervised-release revocation hearing, Louis Sayles admitted to the
district court1 that he had committed several Grade C violations of his release

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
conditions while serving a second period of supervised release. The court revoked
supervised release, and after hearing argument from both sides as to an appropriate
revocation sentence and giving Sayles the opportunity for allocution, the court
sentenced him to 15 months in prison with no additional supervised release. On
appeal, Sayles contends that the sentence is substantively unreasonable because the
district court did not adequately consider the 18 U.S.C. § 3553(a) sentencing factors.
After careful review of the district court’s remarks at the revocation hearing, we reject
Sayles’s argument, and conclude that the court did not abuse its discretion. See
United States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review).
The judgment is affirmed, and we grant counsel leave to withdraw.
                         ______________________________




                                          -2-